Name: COMMISSION REGULATION (EC) No 3213/93 of 24 November 1993 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  beverages and sugar;  Europe;  food technology
 Date Published: nan

 25. 11 . 93 Official Journal of the European Communities No L 291 /1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3213/93 of 24 November 1993 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 1 (2) of Regulation (EEC) No 2094/93 , '65' is hereby replaced by '57'. 2. At the request of the operators, the competent agency in Greece shall adjust the quantities contained in the contracts already submitted for approval . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 38 (5) thereof, Whereas in the case of Greece and in the absence of the appropriate administrative structures to carry out a census of the areas cultivated, Commission Regulation (EEC) No 2094/93 (3) provides for quantification of the reference areas to be used for fixing the quantities which can be distilled by each producer under preventive distillation on the basis of a single flat-rate yield for Greece as a whole ; whereas this rate should be adjusted on the basis of the most recent data available as regards the areas cultivated and production and the adjustment should be applied from the date of entry into force of the Regulation intro ­ ducing preventive distillation for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3. 1987, p . 1 . (2) OJ No L 154, 25. 6. 1993, p . 39. (3) OJ No L 190, 30. 7. 1993, p . 23.